OPINION McMANUS, .Justice. By decision dated March 3, 1972, the Court of Appeals reversed the trial court’s directed verdict in favor of the defendants herein, and ordered-a new trial. Elliott v. Taos Ski Valley, Inc., 83 N.M. 575, 494 P.2d 1392. On March 23, 1972, this Court granted certiorari. After a careful review of the opinion, briefs and all pertinent material, we -are of- the opinion that the writ of certiorari was improvidently issued and we now affirm the decision of the New Mexico Court of Appeals. In the decision of the Court of Appeals there appears language as follows: “Taos. Ski Valley raised the defense of assumption of risk. We cannot determine whether the directed verdict included this defense. However, since this case must be tried over, the defense is controlled by Williamson v. Smith, 83 N.M. 336, 491 P.2d 1147 (1971).” In order that there be no confusion involved we merely state that Williamson, supra, as concerns the defense of assumption of risk, unequivocally stated that such defense was prospective from the date of the Williamson decision, December 13, 1971, and not retroactive. The writ previously granted is hereby quashed. It is so ordered. COMPTON, C. J., and OMAN and STEPHENSON, JJ., concur. MONTOYA, J., not participating.